NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted May 31, 2022 *
                                  Decided June 2, 2022

                                          Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 21-3019

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Central District of Illinois.

       v.                                        No. 09-10122

ISRAEL CARL ISBELL,                              Michael M. Mihm,
     Defendant-Appellant.                        Judge.


                                        ORDER

        Israel Isbell, a federal inmate, appeals the denial of his compassionate-release
motion, which he based on his health conditions and the COVID-19 pandemic, as well
as his contention that the Bureau of Prisons permanently relinquished jurisdiction over
him after it transferred him to state custody. Because his motion is not the right vehicle


       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3019                                                                          Page 2

for arguing that he was unlawfully returned to federal prison, and the district court’s
analysis of the factors under 18 U.S.C. § 3553(a) justified denying relief, we affirm.

        Isbell—who is serving a 180-month sentence for receiving child pornography,
see 18 U.S.C. § 2252A(a)(2)(A)—first moved for compassionate release in 2020.
See id. § 3582(c)(1)(A)(i). He argued that his cerebral palsy increased his chances of
severe illness from a COVID-19 infection. The district court denied the motion, noting a
lack of evidence that cerebral palsy was a COVID-19 risk factor, and we affirmed.
See United States v. Isbell, 848 F. App’x 669 (7th Cir. 2021).

       Isbell filed a second compassionate-release motion, this time proposing three
extraordinary and compelling reasons for release. First, he again argued that his
medical conditions—including a new diagnosis of possible hypertension—heighten the
danger associated with COVID-19. Second, he alerted the court that, since his first
motion, he had twice been infected with COVID-19, which caused “Covid toe” and
other ongoing health problems. And third, he asserted that soon after he began serving
his federal sentence, he was transferred to Illinois custody to serve a sentence for an
unrelated drug conviction, and that a detainer was insufficient to restore federal
jurisdiction when he was returned to federal prison to serve the rest of this sentence.
Because the transfer to Illinois custody was a “de facto pardon,” he argued, there was
an extraordinary and compelling reason to release him from his ongoing federal
imprisonment. Isbell also urged that the factors under 18 U.S.C. § 3553(a) favored a
sentence reduction, arguing that receiving child pornography is a less severe offense
than producing or distributing it.

        The district court denied Isbell’s motion. After concluding that the jurisdictional
argument lacked merit, the court ruled that Isbell had not established an extraordinary
and compelling reason: He had introduced insufficient evidence to support a
hypertension diagnosis, and, in any case, he did not suggest that he could not benefit
from the COVID-19 vaccinations he had received. See United States v. Broadfield, 5 F.4th
801, 803 (7th Cir. 2021). The court alternatively concluded that the § 3553(a) factors did
not favor release. It explained that Isbell “ha[d] very little respect for the law” based on
(1) his criminal history (including theft and multiple drug convictions), (2) the severity
of this offense (using peer-to-peer software to access videos of child pornography while
on state parole), and (3) his numerous (but minor) prison disciplinary violations.

       Isbell moved for reconsideration. He stated that, since filing his motion, he had
been formally diagnosed with hypertension and asthma, and the continuing effects of
No. 21-3019                                                                          Page 3

his prior two infections had further worsened his health. Emphasizing Isbell’s
vaccination status, the district court declined to alter its decision.

       On appeal, Isbell argues that the district court erred in concluding that he did not
present an extraordinary and compelling reason for release. Although Isbell has an
evolving medical record, and apparently became ill from COVID-19 despite his
vaccinations, we cannot say that it was an abuse of discretion for the court to conclude
that he had not proved “extraordinary” circumstances. See United States v. Barbee,
25 F.4th 531, 532 (7th Cir. 2022).

        In any event, the district court adequately explained why release was
inappropriate under § 3553(a). See United States v. Rucker, 27 F.4th 560, 563 (7th Cir.
2022). Isbell contends that the court placed undue emphasis on his minor prison
disciplinary infractions and the seriousness of his offense while undervaluing his
rehabilitation. But it is not our role to reweigh the factors on appeal when the district
court has reasonably assessed them. United States v. De La Torre, 940 F.3d 938, 954
(7th Cir. 2019). Here, the court reasonably concluded that aggravating factors
outweighed any rehabilitative progress he may have made in prison. See United States v.
Purnell, 701 F.3d 1186, 1191 (7th Cir. 2012). It was entitled to find that Isbell’s numerous
disciplinary infractions showed a lack of respect for the law. And Isbell’s view that
there are more serious child-exploitation crimes than his did not prevent the court from
deciding that his crime was too grievous to justify a shorter sentence.

        Finally, we agree with the district court that Isbell’s so-called jurisdictional
challenge lacks merit. He contends that the federal government “surrendered primary
jurisdiction” when he was transferred to state custody, with “only” a federal detainer,
and therefore he should not be serving the sentence at all. This, he continues, is an
extraordinary and compelling reason to release him from federal prison. But a
compassionate-release motion is not the proper vehicle to bring this challenge. Whether
we interpret it as disputing the validity of his consecutive sentence, see 28 U.S.C. § 2255,
or as a contention that the Bureau of Prisons is holding him longer than what the
judgment properly authorizes, see id. § 2241, he cannot use compassionate release to
avoid the requirements and limits on post-conviction relief. See United States v. Thacker,
4 F.4th 569, 574 (7th Cir. 2021), cert. denied, 142 S. Ct. 1363 (2022).

       We have considered Isbell’s other arguments, but none has merit.

                                                                                AFFIRMED